—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Kings County (Bruno, J.), dated April 27, 1998, which denied their application.
Ordered that the order is affirmed, with costs.
Contrary to the petitioners’ contentions, the Supreme Court providently exercised its discretion in denying their application for leave to serve a late notice of claim (see, Matter of Embery v City of New York, 250 AD2d 611; Matter of Sverdlin v City of New York, 229 AD2d 544). The petitioners did not proffer a reasonable excuse for their failure to file a timely notice of claim (see, Matter of Perez v City of New York, 250 AD2d 688; Matter of Deegan v City of New York, 227 AD2d 620), and the respondents established that they had been prejudiced by the delay (see, Matter of Landa v City of New York, 252 AD2d 525; Matter of Gilliam v City of New York, 250 AD2d 680; Matter of Pruden v New York City Bd. of Educ., 235 AD2d 426).
The petitioners’ remaining contentions are without merit. Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.